Citation Nr: 1115502	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for headaches (previously claimed as residuals of a head injury); and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an eye disorder (previously claimed as residuals of a head injury); and if so, whether service connection is warranted.

3.  Entitlement to service connection for degenerative disc disease (DDD), L4 - S1, status post fusion (claimed as residuals of a back injury).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to July 1966.  The appellant is not a veteran of combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The appellant submitted a notice of disagreement with this determination in September 2007, and timely perfected his appeal in June 2008.

In June 2010, the aforementioned issues, inter alia, came before the Board.  At that time, the issues were remanded to the Appeals Management Center (AMC) for additional evidentiary development.

Clarification of Issues on Appeal

The Board notes that the appellant previously claimed entitlement to service connection for the residuals of a head injury in service.  The appellant specifically complained of headaches and an eye condition.  A January 1995 rating decision denied the appellant's claim.  Accordingly, the Board has recharacterized the issues of entitlement to service connection for headaches and an eye condition to be based on new and material evidence.  To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


Remand

The issues of entitlement to service connection for headaches and an eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 1995, denied entitlement to service connection for the residuals of a head injury, to include headaches, and an eye condition.

2.  The additional evidence associated with the appellant's VA claims file since the January 1995, rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for headaches and an eye condition.

3.  The preponderance of the evidence is against a finding that the appellant's DDD, located at L4 - S1, status post fusion, is the result of a disease or injury in active duty service, nor was it manifested to a compensable level within the first service year.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision, which denied entitlement to service connection for the residuals of a head injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).



2.  New and material evidence has been presented to reopen the claims of entitlement to service connection for headaches and an eye disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

3.  DDD located at L4 - S1, status post fusion, was not incurred in or aggravated by active duty service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

DDD of the Lumbar Spine

With respect to the appellant's claim of entitlement to service connection for DDD of the lumbar spine decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in January 2007 fully satisfied the duty to notify provisions with respect to direct service connection claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The January 2007 and June 2010 notice letters informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In fact, in a statement dated in December 2010, the appellant indicated that he had no further evidence to submit in support of his claim.  See Appellant's Statement, December 17, 2010.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in a VA examination in May 2007, and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Additionally, the Board finds there has been substantial compliance with its June 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC issued the appellant a notice letter compliant with the holding in Kent v. Nicholson, supra, and obtained copies of the records associated with the appellant's claim for Social Security Administration (SSA) disability benefits.  The AMC later issued a supplemental statement of the case in December 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

Headaches and Eye Disorder

Before addressing the merits of the appellant's claims of entitlement to service connection for headaches and an eye disorder, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, as the application to reopen the aforementioned claims is favorable to the appellant, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.





	(CONTINUED ON NEXT PAGE)
II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).


In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the appellant has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for headaches and an eye condition.  The RO's January 1995 rating decision denied the appellant's claim of entitlement to service connection for the residuals of a head injury in service.  At the time of the January 1995 denial, the appellant's service treatment records, VA examination reports dated in August 1994 and October 1994, reports of treatment from Racine County Human Services from September 1992 to January 1993, and an accidental injury report from December 1994, were of record.

Objective evidence has been added to the record since the January 1995 denial, including VA and private treatment records, SSA records, and VA examination reports.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claims since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claims of entitlement to service connection for headaches and an eye condition are reopened, and must be considered in light of all the evidence, both old and new.

In light of this new evidence, the Board has determined that additional evidentiary development must be performed prior to an adjudication of the claims.  Accordingly, these issues will be addressed in the REMAND portion of the decision below.

III.  Service Connection

The appellant contends that his current lumbar spine disability is the result of a disease or injury in active duty service.  After thorough consideration of the record on appeal, the Board finds that the appellant is not entitled to service connection.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

Initially, the Board notes that the appellant has been diagnosed with DDD of the lumbar spine at L4-S1, status post fusion.  See VA Spine Examination Report, May 25, 2007.  Thus, element (1) under Hickson/Shedden, current disability, has been satisfied.  See Hickson, supra; see also Shedden, supra.

Review of the appellant's service treatment records reveals that upon entry into active duty service in August 1965, the appellant's musculoskeletal system was noted to be normal.  Further, the appellant himself indicated that he was in good health with no complaints of low back pain.  See Standard Forms (SF) 88 & 89, Service Entrance Examination Reports, August 19, 1965.  In June 1966, however, the appellant reported to sick call, stating that he had been beaten up while on shore by unknown persons.  Clinical evaluation revealed abrasions to the appellant's face, head, and back.  At that time, he was treated for pain.  See Service Treatment Record, June 1, 1966.  The following day, the appellant returned to sick call with complains of significant pain while moving.  X-rays of the thoracic and lumbar spine were negative and no fracture was noted.  The examiner noted that the appellant's spinal curve was consistent with muscle spasm and the appellant was diagnosed with muscle strain.  See Service Treatment Record, June 2, 1966.  

Several days later, the appellant was again brought to sick call by ambulance due to his strange behavior.  The appellant reported that he had injured his back several days prior and had run out of pain medication.  The examiner noted the appellant's strange behavior.  A complete neurological examination was within normal limits.  The examiner noted the appellant's willful obtundation during the interaction.  The appellant was released without an additional prescription for pain medication.  See Service Treatment Record, June 5, 1966.  Upon discharge from active duty service, slightly less than two months later in July 1966, all of the appellant's systems were considered normal and he did not report experiencing any low back pain.  See SF 88, Service Separation Examination Report, July 22, 1966.  Accordingly, the Board finds that the appellant has satisfied element (2), in-service disease or injury, under Hickson/Shedden.  See Hickson, supra; see also Shedden, supra.

Turning to crucial Hickson/Shedden element (3), nexus, the Board notes that the record is completely negative for any medical evidence connecting the appellant's current lumbar spine disability with the injury he sustained in active duty service.  The only evidence of record in support of the appellant's claim consists of his own lay statements.  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Here, the appellant is certainly competent to report his low back pain.  However, the credibility of his contention is at issue.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Initially, the Board notes that the appellant participated in a general VA examination in August 1994.  At that time, almost 30 years after his discharge from military service, he did not complain of any low back pain and his musculoskeletal system was considered to be within normal limits.  See VA General Examination Report, August 30, 1994.  

Later, in a September 2006 private treatment record of J.D. Pettinger, M.D., it was noted in the appellant's report that he first reported low back pain when he herniated his lumbar disc in 1998, causing radiating pain down to his right knee.  See Private Treatment Record, J.D. Pettinger, M.D., September 3, 2006.  Additionally, during a March 2007 VA neurological consult, the appellant again indicated that his low back pain began 10 years earlier (in approximately 1998).  See VA Treatment Record, March 30, 2007.  

The Board places far greater probative value on the pertinently negative contemporaneous VA and private treatment records than it does on the more recent statements of the appellant, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Such records are more reliable, in the Board's view, than the appellant's unsupported assertion of events now over three decades past.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider a veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].

Furthermore, the May 2007 VA spine examination report expressly found that the appellant's DDD of L4-S1, status post fusion, was not likely related to his time in active duty service.  Rather, the VA examiner found that his current disabilities were likely secondary to the normal aging process and the nature of the appellant's employment as a machine operator.  See VA Spine Examination Report, May 25, 2007.  To the extent that the appellant invites the Board to draw the conclusion, based on no medical evidence, that his current disability is due to an injury in service, the Board declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Thus, the appellant's claim fails on the basis of Hickson/Shedden element (3).  See Hickson, supra; see also Shedden, supra.



Although the appellant has established that he currently suffers from DDD of the lumbar spine, the evidence of record does not support a finding that this condition is the result of his time in service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.


ORDER

The application to reopen the claims of entitlement to service connection for headaches and an eye condition are granted, and, to that extent only, the appeal is granted.

Entitlement to service connection for degenerative disc disease located at L4 - S1, status post fusion, is denied.


REMAND

The Board is cognizant of the fact that the appellant's case has been in adjudicative status since 2008, and it has already been remanded in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims of entitlement to service connection for headaches and an eye condition.



Headaches

The appellant contends that he currently suffers from headaches as a residual of his June 1966 in-service injury.  Review of the record reveals that the appellant was afforded a VA examination in December 2007.  At that time, the VA examiner stated that the appellant's service treatment records did not indicate any complaints of or treatment for headaches associated with the June 1966 injury.  See VA Examination Report, December 17, 2007.  Upon the Board's review of the appellant's service treatment records, a June 5, 1966, treatment record clearly stated that the appellant was seen on sick call with complaints of irregular headaches associated with his being beaten up.  See Service Treatment Record, June 5, 1966.  
Further, the appellant contends that he has suffered from headaches very frequently since his time in service.  The Board notes that headaches are certainly lay observable and the appellant is competent to report how often he suffers from them.  See Layno, supra; see also Davidson, supra.  

As the Court explained in Colvin, supra, the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  As the December 2007 VA examination conclusion was based on a factually inaccurate premise, the appellant must be afforded a new VA examination to determine the nature and etiology of his current headache disability.

Eye Disorder

The appellant also contends that he currently suffers from an eye condition that is the result of the injury he suffered in June 1966, while in military service.



Though there are no documented complaints associated with the appellant's vision in his service treatment records, the evidence has substantiated the fact that the appellant sustained injuries to his head and face in June 1966.  As a result, the appellant was provided a VA eye examination in December 2007.  The VA examiner diagnosed the appellant with hyperopia and presbyopia, both stable.  Despite the appellant's complaints of double vision, there were no objective findings to explain his complaints.  The VA examiner stated that the appellant's refractive error was not due to his military service.  See VA Eye Examination Report, December 31, 2007.

The Board is certainly aware of the regulation set forth in 38 C.F.R. § 3.303(c), which states that "[c]ongenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation."  However, it appears that the December 2007 VA examiner failed to address the June 2005 private treatment record indicating a history of iridocyclitis, inflammation inside the eye that occurs after blunt trauma.  See Eye Clinic of Racine Treatment Record, June 10, 2005.  As the appellant sustained an injury to the head in service, this claim must be remanded for a new VA examination taking into account this finding.  See Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any outstanding treatment records from the VA Medical Center in Milwaukee, Wisconsin, from December 2007 to the present.  Any response received should be memorialized in the appellant's VA claims file.

2.  The AMC is requested to contact the appellant, to ascertain the private medical facility(ies), if any, at which he received headache and eye condition treatment.  Utilizing the information provided by the appellant, the AMC should undertake all appropriate efforts to attempt to obtain these records.  All development efforts should be in writing and associated with the VA claims file.

3.  Thereafter, the appellant should be scheduled for a VA examination with an appropriate expert to determine the nature and etiology of his headaches.  The VA examiner should thoroughly review the appellant's VA claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examination report should indicate this has been accomplished.  In determining the likely nature and etiology of the appellant's complained of headaches, the VA examiner should state whether it is at least as likely as not that the appellant's headaches are the result of his in-service complaints of headaches associated with the June 1966 injuries he sustained.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The VA examiner should provide a complete rationale for any opinion provided and the examination report must be typed.

4.  The appellant should also be scheduled for a VA examination with an appropriate expert to determine the nature and etiology of his eye condition.  The VA examiner should thoroughly review the appellant's VA claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examination report should indicate this has been accomplished.  In determining the likely nature and etiology of the appellant's complained of eye condition, the VA examiner should state whether it is at least as likely as not that the appellant's eye condition (specifically, his June 2005 history of iridocyclitis) is the result of his in-service June 1966 injuries.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The VA examiner should provide a complete rationale for any opinion provided and the examination report must be typed.

5.  The AMC must then review the appellant's VA claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for headaches and an eye condition should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


